EXHIBIT 10.9

 

 

 

FORM OF

REGISTRATION RIGHTS AGREEMENT

by and among

RLJ Entertainment, Inc.,

and

DIGITAL ENTERTAINMENT HOLDINGS LLC
____________________________

Dated as of [●], 2016






 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Section 1.Definitions1

Section 2.Shelf Registration4

Section 3.Demand Registrations5

Section 4.Inclusion of Other Securities; Priority6

Section 5.Piggyback Registrations7

Section 6.Holdback Agreements8

Section 7.Suspensions9

Section 8.Registration Procedures10

Section 9.Participation in Underwritten Offerings14

Section 10.Registration Expenses14

Section 11.Indemnification; Contribution15

Section 12.Rule 144 Compliance18

Section 13.Miscellaneous18

 

Exhibit AForm of Counterpart

 

 

--------------------------------------------------------------------------------

 

THIS REGISTRATION RIGHTS AGREEMENT is made and entered into as of [●], 2016 by
and among RLJ Entertainment, Inc., a Nevada corporation (the “Company”), Digital
Entertainment Holdings LLC, a Delaware limited liability company (the
“Investor”) and any transferee that becomes a party to this Agreement by
executing and delivering a counterpart to this Agreement in the form attached
hereto as Exhibit A.

RECITALS

WHEREAS, in connection with the consummation of the transactions contemplated by
the Investment Agreement, dated August 19, 2016 (the “Investment Agreement”),
between the Company and the Investor, the parties hereto desire to enter into
this Agreement in order to grant certain registration rights to the Holders of
Registrable Securities as set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valid consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

Section 1.Definitions

.  

(a)As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” of a Person has the meaning set forth in Rule 12b-2 under the
Exchange Act, and “Affiliated” shall have a correlative meaning.  For purposes
of this definition, the term “control” (including the correlative meanings of
the terms “controlled by” and “under common control with”), as used with respect
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of such Person, whether
through the ownership of voting securities or by contract or otherwise.  

“Agreement” means this Registration Rights Agreement, as amended, modified or
supplemented from time to time, in accordance with the terms hereof, together
with any exhibits, schedules or other attachments hereto.  

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any other shares of stock issued or issuable with respect thereto
(whether by way of a stock dividend or stock split or in exchange for or upon
conversion of such shares or otherwise in connection with a combination of
shares, distribution, recapitalization, merger, consolidation, other corporate
reorganization or other similar event).

“Company” has the meaning set forth in the Preamble and includes the Company’s
successors by merger, acquisition, reorganization or otherwise.    

“Controlling Person” has the meaning set forth in Section 11(a).

“Covered Person” has the meaning set forth in Section 11(a).

 

--------------------------------------------------------------------------------

 

“Demand Registration” has the meaning set forth in Section 3(a).

“Demand Registration Request” has the meaning set forth in Section 3(a).

“Equity Securities” means shares of Common Stock, shares of any other class of
common or preferred stock of the Company and any options, warrants, rights or
securities of the Company convertible into or exchangeable for common or
preferred stock of the Company.  

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Governmental Entity” means any federal, state, county, local or foreign
governmental or regulatory authority, self-regulatory organization, agency,
commission, body, court or other legislative, executive or judicial governmental
entity.

“Holder” means the Investor and any direct or indirect transferee of the
Investor that has become a party to this Agreement by executing and delivering a
counterpart to this Agreement in the form attached hereto as Exhibit A, in each
case to the extent such Person is a holder or beneficial owner of Registrable
Securities and has been assigned rights hereunder pursuant to Section 13(l).

“Investor” has the meaning set forth in the Preamble.

“Person” means any natural person, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, foundation,
unincorporated organization or government or other agency or political
subdivision thereof.  

“Piggyback Registration” has the meaning set forth in Section 5(a).

“Piggyback Shelf Registration Statement” has the meaning set forth in Section
5(a).

“Piggyback Shelf Takedown” has the meaning set forth in Section 5(a).

“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement and relating to Registrable Securities,
as amended or supplemented and including all material incorporated by reference
in such prospectus or prospectuses.

“Registrable Securities” means, at any time, (i) any shares of Common Stock held
or beneficially owned by any Holder, (ii) any shares of Common Stock issued or
issuable to any Holder upon the conversion, exercise or exchange, as applicable,
of any other Equity Securities held or beneficially owned by any Holder and
(iii) any shares of Common Stock issued or issuable to any Holder with respect
to any shares described in clauses (i) and (ii) above by way of a stock dividend
or stock split or in exchange for or upon conversion of such shares or otherwise
in connection with a combination of shares, distribution, recapitalization,
merger, consolidation, other reorganization or other similar event (it being
understood that, for purposes of this Agreement, a Person shall be deemed to be
a Holder of Registrable Securities whenever such Person in its sole discretion
has the right to then acquire or obtain from the Company any

-2-

--------------------------------------------------------------------------------

 

Registrable Securities, whether or not such acquisition has actually been
effected); provided, however, that as to any particular Registrable Securities,
such shares shall cease to constitute Registrable Securities when such shares
become eligible for resale under Rule 144 without volume or manner-of-sale
restrictions and without the requirement for the Company to be in compliance
with the current public information requirement under Rule 144(c)(1).

“Registration Expenses” has the meaning set forth in Section 10(a).

“Registration Statement” means any registration statement of the Company under
the Securities Act which covers any of the Registrable Securities pursuant to
the provisions of this Agreement, including the Prospectus, all amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all documents incorporated by reference in such Registration
Statement.

“Rule 144” means Rule 144 under the Securities Act or any successor rule
thereto.

“SEC” means the Securities and Exchange Commission or any successor agency
administering the Securities Act and the Exchange Act at the time.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities.

“Shelf Registration” has the meaning set forth in Section 2(a).

“Shelf Registration Statement” has the meaning set forth in Section 2(a).

“Shelf Takedown” has the meaning set forth in Section 2(d).

“Suspension” has the meaning set forth in Section 7.

“Transfer” means, when used as a noun, any direct or indirect, voluntary or
involuntary, sale, disposition, hypothecation, mortgage, gift, pledge,
assignment, attachment or other transfer (including the creation of any
derivative or synthetic interest, including a participation or other similar
interest) and, when used as a verb, voluntarily to directly or indirectly sell,
dispose, hypothecate, mortgage, gift, pledge, assign, attach or otherwise
transfer, in any case, whether by operation of law or otherwise.

“underwritten offering” means a registered offering of securities conducted by
one or more underwriters pursuant to the terms of an underwriting agreement.

“Underwritten Shelf Takedown” has the meaning set forth in Section 2(e).

“Underwritten Shelf Takedown Notice” has the meaning set forth in Section 2(e).

(b)In addition to the above definitions, unless the context requires otherwise:

-3-

--------------------------------------------------------------------------------

 

(i)any reference to any statute, regulation, rule or form as of any time shall
mean such statute, regulation, rule or form as amended or modified and shall
also include any successor statute, regulation, rule or form, as amended, from
time to time; 

(ii)the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, in each case notwithstanding the
absence of any express statement to such effect, or the presence of such express
statement in some contexts and not in others;

(iii)references to “Section” are references to Sections of this Agreement;

(iv)words such as “herein”, “hereof”, “hereinafter” and “hereby” when used in
this Agreement refer to this Agreement as a whole; and

(v)references to “dollars” and “$” mean U.S. dollars.

Section 2.Shelf Registration

.

(a)Filing.  If the Company is eligible to file a “shelf” registration statement
to register securities on Form S-3 (or any successor form) at the time, then no
later than thirty (30) days after a written request by the Investor, the Company
shall prepare and file with the SEC a Registration Statement on Form S-3 or the
then appropriate form for an offering to be made on a delayed or continuous
basis pursuant to Rule 415 under the Securities Act or any successor rule
thereto (a “Shelf Registration Statement”) that covers all Registrable
Securities then outstanding for an offering to be made on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act or any successor
rule thereto (a “Shelf Registration”).  If permitted under the Securities Act,
such Shelf Registration Statement shall be an “automatic shelf registration
statement” as defined in Rule 405 under the Securities Act.  If at any time the
Company is not permitted to use Form S‑3 (or any successor form) for the
registration of Registrable Securities, the Company shall, upon the request of
the Investor, use its reasonable best efforts to become eligible to file a
“shelf” registration statement to register securities on Form S-3 (or any
successor form) as promptly as practicable.

(b)Effectiveness.  The Company shall use its reasonable best efforts to (i)
cause the Shelf Registration Statement filed pursuant to Section 2(a) to be
declared effective by the SEC or otherwise become effective under the Securities
Act as promptly as practicable after the filing thereof and (ii) keep such Shelf
Registration Statement continuously effective and in compliance with the
Securities Act and useable for the resale of Registrable Securities until such
time as there are no Registrable Securities remaining, including by filing
successive replacement or renewal Shelf Registration Statements upon the
expiration of such Shelf Registration Statement.

(c)Additional Registrable Securities; Additional Selling Stockholders.  At any
time and from time to time that a Shelf Registration Statement is effective, if
a Holder of Registrable Securities requests (i) the registration under the
Securities Act of additional Registrable Securities pursuant to such Shelf
Registration Statement or (ii) that such Holder be added as a selling
stockholder in such Shelf Registration Statement, the Company shall as promptly
as practicable amend or supplement the Shelf Registration Statement to cover
such additional Registrable Securities and/or Holder.

-4-

--------------------------------------------------------------------------------

 

(d)Right to Effect Shelf Takedowns.  Each Holder shall be entitled, at any time
and from time to time when a Shelf Registration Statement is effective, to sell
any or all of the Registrable Securities covered by such Shelf Registration
Statement (a “Shelf Takedown”).  A Holder shall give the Company prompt written
notice of the consummation of a Shelf Takedown.      

(e)Underwritten Shelf Takedowns.  A Holder intending to effect a Shelf Takedown
shall be entitled to request, by written notice to the Company (an “Underwritten
Shelf Takedown Notice”), that the Shelf Takedown be an underwritten offering (an
“Underwritten Shelf Takedown”).  The Underwritten Shelf Takedown Notice shall
specify the number of Registrable Securities intended to be offered and sold by
such Holder pursuant to the Underwritten Shelf Takedown.  Promptly after receipt
of an Underwritten Shelf Takedown Notice (but in any event within two (2)
business days), the Company shall give written notice of the requested
Underwritten Shelf Takedown to all other Holders of Registrable Securities and
shall include in such Underwritten Shelf Takedown, subject to Section 4, all
Registrable Securities that are then covered by the Shelf Registration Statement
and with respect to which the Company has received a written request for
inclusion therein from a Holder no later than five (5) business days after the
date of the Company’s notice.  The Company shall not be required to facilitate
an Underwritten Shelf Takedown unless the expected aggregate gross proceeds from
such offering are at least $25 million and shall not be required to effect more
than two (2) Underwritten Shelf Takedowns in any 12 month period.

(f)Selection of Underwriters.  The Holder requesting an Underwritten Shelf
Takedown shall have the right to select the investment banking firm(s) and
manager(s) to administer such Underwritten Shelf Takedown, subject to the
approval of (i) the other Holders (if any) who have requested to participate in
such Underwritten Shelf Takedown (which approval shall not be unreasonably
withheld, conditioned or delayed) and (ii) the Company (which approval shall not
be unreasonably withheld, conditioned or delayed).

Section 3.Demand Registrations

.

(a)Right to Demand Registrations.  At any time after the date hereof, any Holder
may, by providing written notice to the Company, request to sell all or part of
its Registrable Securities pursuant to a Registration Statement separate from a
Shelf Registration Statement (a “Demand Registration”).  Each request for a
Demand Registration (a “Demand Registration Request”) shall specify the number
of Registrable Securities intended to be offered and sold by such Holder
pursuant to the Demand Registration and the intended method of distribution
thereof, including whether it is intended to be an underwritten
offering.  Promptly (but in any event within three (3) business days) after
receipt of a Demand Registration Request, the Company shall give written notice
of the Demand Registration Request to all other Holders of Registrable
Securities.  As promptly as practicable and no later than ten (10) business days
after receipt of a Demand Registration Request, the Company shall register all
Registrable Securities (i) that have been requested to be registered in the
Demand Registration Request and (ii) subject to Section 4, with respect to which
the Company has received a written request for inclusion in the Demand
Registration from a Holder no later than five (5) business days after the date
on which the Company has given notice to Holders of the Demand Registration
Request.  The Company shall use its reasonable best efforts to cause the
Registration Statement filed pursuant to this Section 3(a) to be declared
effective by the SEC or otherwise become effective under the

-5-

--------------------------------------------------------------------------------

 

Securities Act as promptly as practicable after the filing thereof.  A Demand
Registration shall be effected by way of a Registration Statement on Form S-3 or
any similar short-form registration statement to the extent the Company is
permitted to use such form at such time.  The Company shall not be required to
effect a Demand Registration that is an underwritten offering unless the
aggregate gross proceeds from such offering are at least $25 million.   

(b)Number of Demand Registrations. The Investor, together with any direct or
indirect transferee of the Investor that has become a Holder, shall be entitled
to request up to two (2) Demand Registrations (which, for the avoidance of
doubt, shall be in addition to any Shelf Registration pursuant to Section 2)
during any 12-month period; provided, however, that a registration shall not
count as a Demand Registration for this purpose unless and until the Holders of
Registrable Securities are able to register and sell at least 75% of the
Registrable Securities requested to be included in such registration.

(c)Withdrawal.  A Holder may, by written notice to the Company, withdraw its
Registrable Securities from a Demand Registration at any time prior to the
effectiveness of the applicable Registration Statement.  Upon receipt of notices
from all applicable Holders to such effect, the Company shall cease all efforts
to seek effectiveness of the applicable Registration Statement, unless the
Company intends to effect a primary offering of securities pursuant to such
Registration Statement.  

(d)Selection of Underwriters.  If a Demand Registration is an underwritten
offering, the Holder requesting such Demand Registration shall have the right to
select the investment banking firm(s) to act as the managing underwriter(s) in
connection with such offering, subject to the approval of (i) the other Holders
(if any) who have requested to participate in such Demand Registration (which
approval shall not be unreasonably withheld, conditioned or delayed) and (ii)
the Company (which approval shall not be unreasonably withheld, conditioned or
delayed).

Section 4.Inclusion of Other Securities; Priority

.  The Company shall not include in any Demand Registration or Shelf Takedown
any securities that are not Registrable Securities without the prior written
consent of the Holder(s) of the Registrable Securities participating in such
Demand Registration or Shelf Takedown (such consent not to be unreasonably
withheld, conditioned or delayed).  If a Demand Registration or Shelf Takedown
involves an underwritten offering and the managing underwriters of such offering
advise the Company and the Holders in writing that, in their opinion, the number
of Equity Securities proposed to be included in such Demand Registration or
Underwritten Shelf Takedown, including all Registrable Securities and all other
Equity Securities proposed to be included in such offering, exceeds the number
of Equity Securities that can reasonably be expected to be sold in such offering
without adversely affecting the success of the offering (including the price,
timing or distribution of the securities to be sold in such offering), the
Company shall include in such Demand Registration or Underwritten Shelf
Takedown:  (i) first, the Registrable Securities proposed to be sold by Holders
in such offering; and (ii) second, any Equity Securities proposed to be included
therein by any other Persons (including Equity Securities to be sold for the
account of the Company and/or any other holders of Equity Securities),
allocated, in the case of this clause (ii), among such Persons in such manner as
the Company may determine.  If more than one Holder is participating in such
Demand Registration or Underwritten Shelf Takedown and the managing

-6-

--------------------------------------------------------------------------------

 

underwriters of such offering determine that a limited number of Registrable
Securities may be included in such offering without reasonably being expected to
adversely affect the success of the offering (including the price, timing or
distribution of the securities to be sold in such offering), then the
Registrable Securities that are included in such offering shall be allocated pro
rata among the participating Holders on the basis of the number of Registrable
Securities initially requested to be sold by each such Holder in such offering.

Section 5.Piggyback Registrations

.

(a)Whenever the Company proposes to register any Equity Securities under the
Securities Act (other than a registration (i) pursuant to a Registration
Statement on Form S-8 (or other registration solely relating to an offering or
sale to employees or directors of the Company pursuant to any employee stock
plan or other employee benefit arrangement), (ii) pursuant to a Registration
Statement on Form S-4 (or similar form that relates to a transaction subject to
Rule 145 under the Securities Act or any successor rule thereto) or (iii) in
connection with any dividend or distribution reinvestment or similar plan),
whether for its own account or for the account of one or more stockholders of
the Company (other than the Holders of Registrable Securities) (a “Piggyback
Registration”), the Company shall give prompt written notice to each Holder of
Registrable Securities of its intention to effect such a registration (but in no
event less than ten (10) business days prior to the proposed date of filing of
the applicable Registration Statement) and, subject to Sections 5(b) and 5(c),
shall include in such Registration Statement and in any offering of Equity
Securities to be made pursuant to such Registration Statement that number of
Registrable Securities requested to be sold in such offering by such Holder for
the account of such Holder, provided that the Company has received a written
request for inclusion therein from such Holder no later than five (5) business
days after the date on which the Company has given notice of the Piggyback
Registration to the Holders.  The Company may terminate or withdraw a Piggyback
Registration prior to the effectiveness of such registration at any time in its
sole discretion.  If a Piggyback Registration is effected pursuant to a
Registration Statement on Form S-3 or the then appropriate form for an offering
to be made on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act or any successor rule thereto (a “Piggyback Shelf Registration
Statement”), the Holders of Registrable Securities shall be notified by the
Company of and shall have the right, but not the obligation, to participate in
any offering pursuant to such Piggyback Shelf Registration Statement (a
“Piggyback Shelf Takedown”), subject to the same limitations that are applicable
to any other Piggyback Registration as set forth above.

(b)Priority on Primary Piggyback Registrations.  If a Piggyback Registration or
Piggyback Shelf Takedown is initiated as a primary underwritten offering on
behalf of the Company and the managing underwriters of the offering advise the
Company in writing that, in their opinion, the number of Equity Securities
proposed to be included in such offering, including all Registrable Securities
and all other Equity Securities proposed to be included in such offering,
exceeds the number of Equity Securities that can reasonably be expected to be
sold in such offering without adversely affecting the success of the offering
(including the price, timing or distribution of the securities to be sold in
such offering), the Company shall include in such Piggyback Registration or
Piggyback Shelf Takedown:  (i) first, the Equity Securities that the Company
proposes to sell in such offering; and (ii) second, any Equity Securities
proposed to be included in such offering by any other Person to whom the Company
has a contractual

-7-

--------------------------------------------------------------------------------

 

obligation to facilitate such offering (including any Registrable Securities
requested to be included therein by a Holder), allocated, in the case of this
clause (ii), pro rata among such Persons on the basis of the number of Equity
Securities initially proposed to be included by each such Person in such
offering, up to the number of Equity Securities, if any, that the managing
underwriters determine can be included in the offering without reasonably being
expected to adversely affect the success of the offering (including the price,
timing or distribution of the securities to be offered in such offering).   

(c)Priority on Secondary Piggyback Registrations.  If a Piggyback Registration
or a Piggyback Shelf Takedown is initiated as an underwritten offering on behalf
of a holder of Equity Securities to whom the Company has a contractual
obligation to facilitate such offering, other than Holders of Registrable
Securities, and the managing underwriters of the offering advise the Company in
writing that, in their opinion, the number of Equity Securities proposed to be
included in such offering, including all Registrable Securities and all other
Equity Securities requested to be included in such offering, exceeds the number
of Equity Securities which can reasonably be expected to be sold in such
offering without adversely affecting the success of the offering (including the
price, timing or distribution of the securities to be sold in such offering),
the Company shall include in such Piggyback Registration or Piggyback Shelf
Takedown:  (i) first, the Equity Securities that the Person demanding the
offering pursuant to such contractual right proposes to sell in such offering;
and (ii) second, any Equity Securities proposed to be sold for the account of
the Company in such offering, any Registrable Securities requested to be
included in such offering by a Holder and any Equity Securities proposed to be
included in such offering by any other Person to whom the Company has a
contractual obligation to facilitate such offering, allocated, in the case of
this clause (ii), pro rata among the Company, such Holders and such Persons on
the basis of the number of Equity Securities initially proposed to be included
by the Company, each such Holder and each such other Person in such offering, up
to the number of Equity Securities, if any, that the managing underwriters
determine can be included in the offering without reasonably being expected to
adversely affect the success of the offering (including the price, timing or
distribution of the securities to be offered in such offering).

(d)Selection of Underwriters.  If a Piggyback Registration or Piggyback Shelf
Takedown is initiated as a primary underwritten offering on behalf of the
Company, the Company shall have the right to select the investment banking
firm(s) to act as the managing underwriter(s) in connection with such offering.

Section 6.Holdback Agreements

.  

(a)Holders of Registrable Securities.  Each Holder of Registrable Securities
that holds or beneficially owns at least 15% of the outstanding Common Stock
agrees that in connection with any registered underwritten offering of Common
Stock, and upon request from the managing underwriter(s) for such offering, such
Holder shall not, without the prior written consent of such managing
underwriter(s), during such period as is reasonably requested by the managing
underwriter(s) (which period shall in no event be longer than three (3) days
prior to and ninety (90) days after the pricing of such offering), Transfer any
Registrable Securities.  The foregoing provisions of this Section 6(a) shall not
apply to offers or sales of Registrable Securities that are included in an
offering pursuant to Sections 2, 3, 4 or 5 of this Agreement and shall be
applicable to the Holders of Registrable Securities only if, for so long as and
to the

-8-

--------------------------------------------------------------------------------

 

extent that the Company, the directors and executive officers of the Company,
each selling stockholder included in such offering and each other Person holding
or beneficially owning at least 15% of the outstanding Common Stock are subject
to the same restrictions.  Each Holder of Registrable Securities agrees to
execute and deliver such other agreements as may be reasonably requested by the
managing underwriter(s) that are consistent with the foregoing provisions of
this Section 6(a) and are necessary to give further effect thereto.   

(b) The Company.  To the extent requested by the managing underwriter(s) for the
applicable offering, the Company shall not effect any sale registered under the
Securities Act or other public distribution of Equity Securities during the
period commencing three (3) days prior to and ending ninety (90) days after the
pricing of an underwritten offering pursuant to Sections 2, 3 or 5 of this
Agreement, other than a registration (i) pursuant to a Registration Statement on
Form S-8 (or other registration solely relating to an offering or sale to
employees or directors of the Company pursuant to any employee stock plan or
other employee benefit arrangement), (ii) pursuant to a Registration Statement
on Form S-4 (or similar form that relates to a transaction subject to Rule 145
under the Securities Act or any successor rule thereto) or (iii) in connection
with any dividend or distribution reinvestment or similar plan.

Section 7.Suspensions.  Upon giving no less than five (5) days’ prior written
notice to the Holders of Registrable Securities, the Company shall be entitled
to delay or suspend the filing, effectiveness or use of a Registration Statement
or Prospectus (a “Suspension”) if the board of directors of the Company
(excluding any director who was designated for nomination by the Holder(s)
initiating the registration or offering that is proposed to be delayed or
suspended) determines in good faith that (i) proceeding with the filing,
effectiveness or use of such Registration Statement or Prospectus would
reasonably be expected to require the Company to disclose any information the
disclosure of which would have a material adverse effect on the Company and that
the Company would not otherwise be required to disclose at such time or (ii) the
registration or offering proposed to be delayed or suspended would reasonably be
expected to, if not delayed or suspended, have a material adverse effect on any
pending negotiation or plan of the Company to effect a merger, acquisition,
disposition, financing, reorganization, recapitalization or other similar
transaction, in each case that, if consummated, would be material to the
Company; provided, that the Company shall not be entitled to `exercise a
Suspension (i) more than twice during any 12-month period or (ii) for a period
exceeding sixty (60) days on any one occasion.  Each Holder who is notified by
the Company of a Suspension pursuant to this Section 7 shall keep the existence
of such Suspension confidential and shall immediately discontinue (and direct
any other Person making offers or sales of Registrable Securities on behalf of
such Holder to immediately discontinue) offers and sales of Registrable
Securities pursuant to such Registration Statement or Prospectus until such time
as it is advised in writing by the Company that the use of the Registration
Statement or Prospectus may be resumed and, if applicable, is furnished by the
Company with a supplemented or amended Prospectus as contemplated by Section
8(g).  If the Company delays or suspends a Demand Registration, the Holder that
initiated such Demand Registration shall be entitled to withdraw its Demand
Registration Request and, if it does so, such Demand Registration Request shall
not count against the limitation on the number of such Holder’s Demand
Registrations set forth in Section 3(b).

-9-

--------------------------------------------------------------------------------

 

Section 8.Registration Procedures 

.  If and whenever the Company is required to effect the registration of any
Registrable Securities pursuant to this Agreement, the Company shall use its
reasonable best efforts to effect and facilitate the registration, offering and
sale of such Registrable Securities in accordance with the intended method of
disposition thereof as promptly as is practicable and, pursuant thereto, the
Company shall as expeditiously as possible and as applicable:

(a)prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities, make all required filings required in connection
therewith and (if the Registration Statement is not automatically effective upon
filing) use its reasonable best efforts to cause such Registration Statement to
become effective as promptly as practicable; provided that before filing a
Registration Statement or any amendments or supplements thereto, the Company
shall furnish to counsel to the Holders for such registration copies of all
documents proposed to be filed, which documents shall be subject to review by
counsel to the Holders , and give the Holders participating in such registration
an opportunity to comment on such documents and keep such Holders reasonably
informed as to the registration process;

(b)prepare and file with the SEC such amendments and supplements to any
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective until all of the
Registrable Securities covered by such Registration Statement have been disposed
of and comply with the applicable requirements of the Securities Act with
respect to the disposition of the Registrable Securities covered by such
Registration Statement;

(c)furnish to each Holder participating in the registration, without charge,
such number of copies of the Prospectus included in such Registration Statement
(including each preliminary Prospectus) and any supplement thereto (in each case
including all exhibits thereto and all documents incorporated by reference
therein) and such other documents as such Holder may reasonably request,
including in order to facilitate the disposition of the Registrable Securities
owned by such Holder, provided, that any such item which is available on the
EDGAR system (or successor thereto) need not be furnished in physical form;

(d)use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such U.S.
jurisdiction(s) as any Holder participating in the registration or any managing
underwriter reasonably requests and do any and all other acts and things that
may be necessary or reasonably advisable to enable such Holder and each
underwriter, if any, to consummate the disposition of such Holder’s Registrable
Securities in such jurisdiction(s); provided, that the Company shall not be
required to qualify generally to do business, subject itself to taxation or
consent to general service of process in any jurisdiction where it would not
otherwise be required to do so but for its obligations pursuant to this
Section 8(d);

(e)use its reasonable best efforts to cause all Registrable Securities covered
by any Registration Statement to be registered with or approved by such other
Governmental Entities or self-regulatory bodies as may be necessary or
reasonably advisable in light of the business and operations of the Company to
enable each Holder participating in the registration to consummate

-10-

--------------------------------------------------------------------------------

 

the disposition of such Registrable Securities in accordance with the intended
method or methods of disposition thereof; 

(f)promptly notify each Holder participating in the registration and the
managing underwriters of any underwritten offering:

(i)each time when the Registration Statement, any pre-effective amendment
thereto, the Prospectus or any Prospectus supplement or any post-effective
amendment to the Registration Statement has been filed and, with respect to the
Registration Statement or any post-effective amendment thereto, when the same
has become effective;

(ii)of any oral or written comments by the SEC or of any request by the SEC for
amendments or supplements to the Registration Statement or the Prospectus or for
any additional information regarding such Holder;

(iii)of the issuance by the SEC of any stop order suspending the effectiveness
of such Registration Statement or the initiation or threatening of any
proceedings for any such purpose; and

(iv)of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction;

(g)notify each Holder participating in such registration, at any time when a
Prospectus relating thereto is required to be delivered under the Securities
Act, of the occurrence of any event that would cause the Prospectus included in
such Registration Statement to contain an untrue statement of a material fact or
to omit any fact necessary to make the statements made therein not misleading in
light of the circumstances under which they were made, and, as promptly as
practicable, prepare, file with the SEC and furnish to such Holder a reasonable
number of copies of a supplement or amendment to such Prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
Prospectus will not contain any untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made, provided, that any such item
which is available on the EDGAR system (or successor thereto) need not be
furnished in physical form;

(h)in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, any order suspending or preventing the use of any
related Prospectus or any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, use
its reasonable best efforts to promptly obtain the withdrawal or lifting of any
such order or suspension;

(i)not file or make any amendment to any Registration Statement with respect to
any Registrable Securities, or any amendment of or supplement to the Prospectus
used in connection therewith, that refers to any Holder covered thereby by name
or otherwise identifies such Holder as the holder of any securities of the
Company without the consent of such Holder (such consent not to be unreasonably
withheld or delayed), unless and to the extent such disclosure is required by
law; provided, that (i) each Holder shall furnish to the Company in writing such
information

-11-

--------------------------------------------------------------------------------

 

regarding itself and the distribution proposed by it as the Company may
reasonably request for use in connection with a Registration Statement or
Prospectus and (ii) each Holder agrees to notify the Company as promptly as
practicable of any inaccuracy or change in information previously furnished to
the Company by such Holder or of the occurrence of any event that would cause
the Prospectus included in such Registration Statement to contain an untrue
statement of a material fact regarding such Holder or the distribution of such
Registrable Securities or to omit to state any material fact regarding such
Holder or the distribution of such Registrable Securities required to be stated
therein or necessary to make the statements made therein not misleading in light
of the circumstances under which they were made and to furnish to the Company,
as promptly as practicable, any additional information required to correct and
update the information previously furnished by such Holder such that such
Prospectus shall not contain any untrue statement of a material fact regarding
such Holder or the distribution of such Registrable Securities or omit to state
a material fact regarding such Holder or the distribution of such Registrable
Securities necessary to make the statements therein not misleading in light of
the circumstances under which they were made;  

(j)cause such Registrable Securities to be listed on each securities exchange on
which the Common Stock is then listed or, if the Common Stock is not then listed
on any securities exchange, use its reasonable best efforts to cause such
Registrable Securities to be listed on a national securities exchange selected
by the Company after consultation with the Holders participating in such
registration;

(k)provide a transfer agent and registrar (which may be the same entity) for all
such Registrable Securities not later than the effective date of such
Registration Statement;

(l)make available for inspection by any Holder participating in the
registration, any underwriter participating in any underwritten offering
pursuant to such Registration Statement and any attorney, accountant or other
agent retained by any such Holder or underwriter, all corporate documents,
financial and other records relating to the Company and its business reasonably
requested by such Holder or underwriter, cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such Holder, underwriter, attorney, accountant or
agent in connection with such registration or offering and make senior
management of the Company and the Company’s independent accountants available
for customary due diligence and drafting sessions; provided, that any Person
gaining access to information or personnel of the Company pursuant to this
Section 8(l) shall (i) reasonably cooperate with the Company to limit any
resulting disruption to the Company’s business and (ii) protect the
confidentiality of any information regarding the Company which the Company
determines in good faith to be confidential and of which determination such
Person is notified, unless such information (A) is or becomes known to the
public without a breach of this Agreement, (B) is or becomes available to such
Person on a non-confidential basis from a source other than the Company, (C) is
independently developed by such Person, (D) is requested or required by a
deposition, interrogatory, request for information or documents by a
Governmental Entity, subpoena or similar process or (E) is otherwise required to
be disclosed by law;

(m)otherwise use its reasonable best efforts to comply with all applicable rules
and regulations of the SEC, and make available to its stockholders, as soon as
reasonably practicable,

-12-

--------------------------------------------------------------------------------

 

an earnings statement (in a form that satisfies the provisions of Section 11(a)
of the Securities Act and Rule 158 under the Securities Act or any successor
rule thereto) covering the period of at least 12 months beginning with the first
day of the Company’s first full fiscal quarter after the effective date of the
applicable Registration Statement, which requirement shall be deemed satisfied
if the Company timely files complete and accurate information on Forms 10-K,
10-Q and 8-K under the Exchange Act and otherwise complies with Rule 158 under
the Securities Act or any successor rule thereto; 

(n)in the case of an underwritten offering of Registrable Securities, promptly
incorporate in a supplement to the Prospectus or a post-effective amendment to
the Registration Statement such information as is reasonably requested by the
managing underwriter(s) or any Holder participating in such underwritten
offering to be included therein, the purchase price for the securities to be
paid by the underwriters and any other applicable terms of such underwritten
offering, and promptly make all required filings of such supplement or
post-effective amendment;

(o)in the case of an underwritten offering of Registrable Securities, enter into
such customary agreements (including underwriting and lock-up agreements in
customary form) and take all such other customary actions as any Holder
participating in such offering or the managing underwriter(s) of such offering
reasonably requests in order to expedite or facilitate the disposition of such
Registrable Securities;

(p)furnish to each Holder and each underwriter, if any, participating in an
offering of Registrable Securities (i) (A) all legal opinions of outside counsel
to the Company required to be included in the Registration Statement and (B) a
written legal opinion of outside counsel to the Company, dated the closing date
of the offering, in form and substance as is customarily given in opinions of
outside counsel to the Company to underwriters in underwritten registered
offerings; and (ii) (A) obtain all consents of independent public accountants
required to be included in the Registration Statement and (B) on the date of the
applicable Prospectus, on the effective date of any post-effective amendment to
the Registration Statement and at the closing of the offering, dated the
respective dates of delivery thereof, a “comfort letter” signed by the Company’s
independent public accountants in form and substance as is customarily given in
accountants’ letters to underwriters in underwritten registered offerings;

(q)in the case of an underwritten offering of Registrable Securities, make
senior management of the Company available, to the extent requested by the
managing underwriter(s), to assist in the marketing of the Registrable
Securities to be sold in such underwritten offering, including the participation
of such members of senior management of the Company in “road show” presentations
and other customary marketing activities, including “one-on-one” meetings with
prospective purchasers of the Registrable Securities to be sold in such
underwritten offering, and otherwise facilitate, cooperate with, and participate
in such underwritten offering and customary selling efforts related thereto, in
each case to the same extent as if the Company were engaged in a primary
underwritten registered offering of its Common Stock; provided, that the
Company’s obligation to make senior management available for participation in
“road show” presentations shall be limited to no more than two (2) underwritten
offerings during any 12-month period;

-13-

--------------------------------------------------------------------------------

 

(r)cooperate with the Holders of the Registrable Securities to facilitate the
timely preparation and delivery of certificates representing the Registrable
Securities to be sold pursuant to such Registration Statement free of any
restrictive legends and representing such number of shares of Common Stock and
registered in such names as the Holders of the Registrable Securities may
reasonably request a reasonable period of time prior to sales of Registrable
Securities pursuant to such Registration Statement; provided, that the Company
may satisfy its obligations hereunder without issuing physical stock
certificates through the use of The Depository Trust Company’s Direct
Registration System; 

(s)not later than the effective date of such Registration Statement, provide a
CUSIP number for all Registrable Securities covered thereby and provide the
applicable transfer agent with printed certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company;
provided, that the Company may satisfy its obligations hereunder without issuing
physical stock certificates through the use of The Depository Trust Company’s
Direct Registration System; and

(t)otherwise use its reasonable best efforts to take or cause to be taken all
other actions necessary or reasonably advisable to effect the registration,
marketing and sale of such Registrable Securities contemplated by this
Agreement.

Section 9.Participation in Underwritten Offerings

.  No Person may participate in any underwritten offering pursuant to this
Agreement unless such Person (i) agrees to sell such Person’s securities on the
basis provided in any underwriting arrangements in customary form approved by
the Persons entitled under this Agreement to approve such arrangements and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements; provided, that no Holder of Registrable
Securities included in any underwritten offering shall be required to make any
representations or warranties to the Company or the underwriters (other than
representations and warranties regarding (A) such Holder’s ownership of its
Registrable Securities to be sold in such offering, (B) such Holder’s power and
authority to effect such Transfer and (C) such matters pertaining to such
Holder’s compliance with securities laws as may be reasonably requested by the
managing underwriter(s)) or to undertake any indemnification obligations to the
Company or the underwriters with respect thereto, except to the extent otherwise
provided in Section 11 hereof.

Section 10.Registration Expenses

.

(a)The Company shall pay directly or promptly reimburse all costs, fees and
expenses (other than Selling Expenses) incident to the Company’s performance of
or compliance with this Agreement, including, without limitation, (i) all SEC,
FINRA and other registration and filing fees; (ii) all fees and expenses
associated with filings to be made with, or the listing of any Registrable
Securities on, any securities exchange or over-the-counter trading market on
which the Registrable Securities are to be listed or quoted; (iii) all fees and
expenses of complying with securities and blue sky laws (including fees and
disbursements of counsel for the Company in connection therewith); (iv) all
printing, messenger, telephone and delivery expenses (including the cost of
distributing Prospectuses in preliminary and final form as well as any
supplements thereto); (v) all fees and expenses incurred in connection with any
“road show” for underwritten

-14-

--------------------------------------------------------------------------------

 

offerings, including all costs of travel, lodging and meals; (vi) all transfer
agent’s and registrar’s fees; (vii) all fees and expenses of counsel to the
Company; (viii) all fees and expenses of the Company’s independent public
accountants (including any fees and expenses arising from any special audits or
“comfort letters”) and any other Persons retained by the Company in connection
with or incident to any registration of Registrable Securities pursuant to this
Agreement; and (ix) all fees and expenses of underwriters (other than Selling
Expenses) customarily paid by the issuers or sellers of securities (all such
costs, fees and expenses, “Registration Expenses”).  Each Holder shall pay the
fees and expenses of any counsel engaged by such Holder and shall bear its
respective Selling Expenses associated with a registered sale of its Registrable
Securities pursuant to this Agreement.   

(b)The obligation of the Company to bear and pay the Registration Expenses shall
apply irrespective of whether a registration, once properly demanded or
requested, becomes effective or is withdrawn or suspended; provided, that the
Registration Expenses for any Registration Statement withdrawn solely at the
request of one or more Holder(s) (unless withdrawn following commencement of a
Suspension) shall be borne by such Holder(s).

Section 11.Indemnification; Contribution

.

(a)The Company shall, to the fullest extent permitted by law, indemnify and hold
harmless each Holder of Registrable Securities, any Person who is or might be
deemed to be a “controlling person” of the Company or any of its subsidiaries
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (each such Person, a “Controlling Person”), their respective direct
and indirect general and limited partners, advisory board members, directors,
officers, trustees, managers, members, employees, agents, Affiliates and
shareholders, and each other Person, if any, who acts on behalf of or controls
any such Holder or Controlling Person (each of the foregoing, a “Covered
Person”) against any losses, claims, actions, damages, liabilities and expenses,
joint or several, to which such Covered Person may become subject under the
Securities Act, the Exchange Act, any state blue sky securities laws, any
equivalent non-U.S. securities laws or otherwise, insofar as such losses,
claims, actions, damages, liabilities or expenses arise out of or are based upon
(i) any untrue or alleged untrue statement of a material fact contained in or
incorporated by reference in any Registration Statement, Prospectus, preliminary
Prospectus, free writing prospectus (as defined in Rule 405 under the Securities
Act or any successor rule thereto) or any amendment thereof or supplement
thereto or any document incorporated by reference therein, (ii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading or (iii) any violation or alleged
violation by the Company of the Securities Act or any other similar federal or
state securities laws or any rule or regulation promulgated thereunder
applicable to the Company and relating to any action or inaction required of the
Company in connection with any registration of securities, and the Company shall
reimburse each Covered Person for any legal or other expenses reasonably
incurred by such Covered Person in connection with investigating, defending or
settling any such loss, claim, action, damage or liability; provided, that the
Company shall not be so liable in any such case to the extent that any loss,
claim, action, damage, liability or expense arises out of or is based upon any
such untrue statement or alleged untrue statement, or omission or alleged
omission, made or incorporated by reference in any such Registration Statement,
Prospectus, preliminary Prospectus, free writing prospectus (as defined in Rule
405 under the Securities Act or any successor rule thereto) or any

-15-

--------------------------------------------------------------------------------

 

amendment thereof or supplement thereto or any document incorporated by
reference therein in reliance upon, and in conformity with, written information
prepared and furnished to the Company by such Covered Person expressly for use
therein.  This indemnity shall be in addition to any liability the Company may
otherwise have. 

(b)In connection with any registration in which a Holder of Registrable
Securities is participating, each such Holder shall furnish to the Company in
writing such information as the Company reasonably requests for use in
connection with any such Registration Statement or Prospectus and shall, to the
fullest extent permitted by law, indemnify and hold harmless the Company, its
directors and officers, employees, agents and any Person who is or might be
deemed to be a Controlling Person against any losses, claims, actions, damages,
liabilities and expenses, joint or several, to which they or any of them may
become subject under the Securities Act, the Exchange Act, any state blue sky
securities laws, any equivalent non-U.S. securities laws or otherwise, insofar
as such losses, claims, actions, damages, liabilities or expenses arise out of
or are based upon (i) any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, Prospectus, preliminary Prospectus,
free writing prospectus (as defined in Rule 405 under the Securities Act or any
successor rule thereto) or any amendment thereof or supplement thereto or (ii)
any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, but, in the
case of each of clauses (i) and (ii), only to the extent that such untrue
statement or alleged untrue statement, or omission or alleged omission, is made
in such Registration Statement, Prospectus, preliminary Prospectus, free writing
prospectus (as defined in Rule 405 under the Securities Act or any successor
rule thereto) or any amendment thereof or supplement thereto in reliance upon,
and in conformity with, written information prepared and furnished to the
Company by such Holder expressly for use therein, and such Holder shall
reimburse the Company, its directors and officers, employees, agents and any
Person who is or might be deemed to be a Controlling Person for any legal or
other expenses reasonably incurred by them in connection with investigating,
defending or settling any such loss, claim, action, damage or liability;
provided, that the obligation to indemnify pursuant to this Section 11(b) shall
be individual and several, not joint and several, for each participating Holder
and shall not exceed an amount equal to the net proceeds (after deducting
Selling Expenses) actually received by such Holder in the sale of Registrable
Securities to which such Registration Statement or Prospectus relates.  This
indemnity shall be in addition to any liability which such Holder may otherwise
have.

(c)Any Person entitled to indemnification hereunder shall give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification; provided, that any failure or delay to so notify the
indemnifying party shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that the indemnifying party is actually and
materially prejudiced by reason of such failure or delay.  In case a claim or an
action that is subject or potentially subject to indemnification hereunder is
brought against an indemnified party, the indemnifying party shall be entitled
to participate in and shall have the right, exercisable by giving written notice
to the indemnified party as promptly as practicable after receipt of written
notice from such indemnified party of such claim or action, to assume, at the
indemnifying party’s expense, the defense of any such claim or action, with
counsel reasonably acceptable to the indemnified party; provided, that any
indemnified party shall continue to be entitled to participate in the defense of
such claim or action, with counsel of its own choice, but the indemnifying party
shall not be obligated to reimburse the indemnified party for any fees,

-16-

--------------------------------------------------------------------------------

 

costs and expenses subsequently incurred by the indemnified party in connection
with such defense unless (A) the indemnifying party has agreed in writing to pay
such fees, costs and expenses, (B) the indemnifying party has failed to assume
the defense of such claim or action within a reasonable time after receipt of
notice of such claim or action, (C) having assumed the defense of such claim or
action, the indemnifying party fails to employ counsel reasonably acceptable to
the indemnified party or to pursue the defense of such claim or action in a
reasonably vigorous manner, (D) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest or (E) the indemnified party has reasonably concluded that
there may be one or more legal or equitable defenses available to it and/or
other any other indemnified party which are different from or additional to
those available to the indemnifying party.  Subject to the proviso in the
foregoing sentence, no indemnifying party shall, in connection with any one
claim or action or separate but substantially similar or related actions in the
same jurisdiction arising out of the same general circumstances or allegations,
be liable for the fees, costs and expenses of more than one firm of attorneys
(in addition to any local counsel) for all indemnified parties.  The
indemnifying party shall not have the right to settle a claim or action for
which any indemnified party is entitled to indemnification hereunder without the
consent of the indemnified party, and the indemnifying party shall not consent
to the entry of any judgment or enter into or agree to any settlement relating
to such claim or action unless such judgment or settlement does not impose any
admission of wrongdoing or ongoing obligations on any indemnified party and
includes as an unconditional term thereof the giving by the claimant or
plaintiff therein to such indemnified party, in form and substance reasonably
satisfactory to such indemnified party, of a full and final release from all
liability in respect of such claim or action.  The indemnifying party shall not
be liable hereunder for any amount paid or payable or incurred pursuant to or in
connection with any judgment entered or settlement effected with the consent of
an indemnified party unless the indemnifying party has also consented to such
judgment or settlement (such consent not to be unreasonably withheld,
conditioned or delayed). 

(d)If the indemnification provided for in this Section 11 is held by a court of
competent jurisdiction to be unavailable to, or unenforceable by, an indemnified
party in respect of any loss, claim, action, damage, liability or expense
referred to herein, then the applicable indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
action, damage, liability or expense in such proportion as is appropriate to
reflect the relative fault of the indemnifying party, on the one hand, and of
the indemnified party, on the other hand, in connection with the statements,
omissions or violations which resulted in such loss, claim, action, damage,
liability or expense as well as any other relevant equitable
considerations.  The relative fault of the indemnifying party, on the one hand,
and of the indemnified party, on the other hand, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party, whether the violation of the Securities Act or any other federal or state
securities law or rule or regulation promulgated thereunder applicable to the
Company and relating to any action or inaction required of the Company in
connection with any registration of securities was perpetrated by the
indemnifying party or the indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement, omission or violation.  The parties agree that it would not be just
and equitable if contribution pursuant

-17-

--------------------------------------------------------------------------------

 

hereto were determined by pro rata allocation or by any other method or
allocation that does not take into account the equitable considerations referred
to in this Section 11(d).  In no event shall the amount which a Holder of
Registrable Securities may be obligated to contribute pursuant to this Section
11(d) exceed an amount equal to the net proceeds (after deducting Selling
Expenses) actually received by such Holder in the sale of Registrable Securities
that gives rise to such obligation to contribute.  No indemnified party guilty
or liable of fraudulent misrepresentation within the meaning of Section 11(f) of
the Securities Act shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. 

(e)The provisions of this Section 11 shall remain in full force and effect
regardless of any investigation made by or on behalf of any indemnified party or
any officer, director or controlling person of such indemnified party and shall
survive the Transfer of any Registrable Securities by any Holder.

Section 12.Rule 144 Compliance

.  With a view to making available to the Holders of Registrable Securities the
benefits of Rule 144 and any other rule or regulation of the SEC that may at any
time permit a Holder to sell securities of the Company to the public without
registration, the Company shall:

(a)make and keep public information available, as those terms are understood and
defined in Rule 144;

(b)use reasonable best efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act; and

(c)furnish to any Holder of Registrable Securities, promptly upon request, a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 and of the Securities Act and the Exchange Act.

Section 13.Miscellaneous

.

(a)No Inconsistent Agreements.  The Company represents and warrants that it has
not entered into, and agrees that it will not enter into, any agreement with
respect to its securities that violates or subordinates or is otherwise
inconsistent with the rights granted to the Holders of Registrable Securities
under this Agreement.  

(b)Adjustments Affecting Registrable Securities.  The Company shall not take any
action, or permit any change to occur, with respect to its Equity Securities
which would materially and adversely affect the ability of the Holders of
Registrable Securities to include such Registrable Securities in a registration
undertaken pursuant to this Agreement or which would materially and adversely
affect the marketability of such Registrable Securities in any such registration
(including effecting a stock split or a combination of shares that would
reasonably be expected to have such an effect).

(c)Successors and Assigns.  This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns and transferees.  Neither this Agreement nor any right,
benefit, remedy, obligation or liability arising hereunder may be assigned by
any party without the prior written consent of the other parties,

-18-

--------------------------------------------------------------------------------

 

and any attempted assignment without such consent shall be null and void and of
no effect; except that the Investor may assign any and all of its rights under
this Agreement to any of its Affiliates.      

(d)No Third Party Beneficiaries.  This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and
transferees and nothing herein, express or implied, is intended to or shall
confer upon any other Person any legal or equitable right, benefit or remedy of
any nature whatsoever, under or by reason of this Agreement; provided, however,
that the parties hereto hereby acknowledge that the Persons set forth in Section
11 shall be express third-party beneficiaries of the obligations of the parties
hereto set forth in Section 11.

(e)Remedies; Specific Performance.  In the event of a breach or a threatened
breach by any party to this Agreement of its obligations under this Agreement,
any party injured or to be injured by such breach shall be entitled to specific
performance of its rights under this Agreement or to injunctive relief, in
addition to being entitled to exercise all rights provided in this Agreement and
granted by law, it being agreed by the parties that the remedy at law, including
monetary damages, for breach of any such provision will be inadequate
compensation for any loss and that any defense or objection in any action for
specific performance or injunctive relief for which a remedy at law would be
adequate is hereby waived.

(f)No Waivers.  No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  

(g)Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the law of
any jurisdiction other than the State of New York.

(h)Jurisdiction and Venue.  The parties hereto hereby irrevocably submit to the
exclusive jurisdiction of the state and federal courts sitting in the State of
New York, Borough of Manhattan, in respect of the interpretation and enforcement
of the provisions of this Agreement, and in respect of the transactions
contemplated hereby, and hereby irrevocably waive, and agree not to assert, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof, that it is not personally subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in such court, or that this
Agreement may not be enforced in or by such court.  The parties hereto hereby
irrevocably waive personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by Law.  EACH OF THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHTS TO, AND AGREES NOT TO REQUEST, TRIAL BY JURY
IN CONNECTION WITH ANY

-19-

--------------------------------------------------------------------------------

 

PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. 

(i)Notices.  Any notice, demand, request, waiver, or other communication under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service, if personally served or sent by email or facsimile; on
the business day after such communication is delivered to a courier or mailed by
express mail, if sent by courier delivery service or express mail for next day
delivery; and on the third day after mailing, if mailed to the party to whom
notice is to be given by first class mail, registered, return receipt requested,
postage prepaid and addressed as follows:

If to the Company:

RLJ Entertainment, Inc.

8515 Georgia Avenue, Suite 650

Silver Spring, Maryland 20910

Attention:Miguel Penella

Phone: (301) 608-2115
Facsimile:(301) 608-9313

E-Mail: MPenella@rljentertainment.com

 

with a copy (which shall not constitute notice) to:

 

RLJ Entertainment, Inc.

6320 Canoga Avenue, 8th Floor

Woodland Hills, CA 91367
Attention:  Legal Counsel
Phone:  (818) 407-9100
Fax:  (818) 407-9331
Email:  LegalCounsel@RLJEntertainment.com

Arent Fox LLP

1717 K Street, NW

Washington, DC 20006

Attention:Jeffrey E. Jordan

Phone: (202) 857-6473
Facsimile:(202) 857-6395

E-Mail: jeffrey.jordan@arentfox.com  

If to the Investor:

Digital Entertainment Holdings LLC

c/o AMC Networks Inc.
Attention:  John Hsu, EVP – Treasurer & Financial Strategy
Phone:  (212) 324-8773
Fax:  (646) 273-7392
Email:  john.hsu@amcnetworks.com

-20-

--------------------------------------------------------------------------------

 

with a copy (which shall not constitute notice) to:

 

Digital Entertainment Holdings LLC

c/o AMC Networks Inc.
Attention:  Jamie Gallagher, EVP and General Counsel
Phone:  (646) 273-3606
Fax:  (646) 273-3789
Email:  jamie.gallagher@amcnetworks.com

 

Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention:  John P. Mead
                  Brian E. Hamilton

Phone: (212) 558-3764 / (212) 558-4801
Facsimile:(212) 558-3588

E-Mail: meadj@sullcrom.com / hamiltonb@sullcrom.com

 

If to any other Holder, to such address as is designated by such Holder in the
counterpart to this Agreement in the form attached hereto as Exhibit A.

(j)Headings.  The headings and other captions in this Agreement are for
convenience and reference only and shall not constitute a part of this
Agreement, nor shall they affect its meaning, construction or effect.

(k)Counterparts.  This Agreement may be signed in any number of identical
counterparts, each of which shall be deemed an original instrument (including
signatures delivered via facsimile or electronic mail) and all of which together
shall constitute one and the same instrument.  The parties hereto may deliver
this Agreement by facsimile or by electronic mail and each party shall be
permitted to rely upon the signatures so transmitted to the same extent and
effect as if they were original signatures.  

(l)Entire Agreement.  This Agreement, together with the Investment Agreement and
the other Transaction Documents (as defined therein), contains the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes and replaces all other prior agreements, written or oral, among the
parties hereto with respect to the subject matter hereof.

(m)Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

-21-

--------------------------------------------------------------------------------

 

(n)Amendments.  The provisions of this Agreement, including the provisions of
this sentence, may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given, without the
prior written consent of the Company and each Holder affected thereby. 

(o)Further Assurances.  Each party to this Agreement shall cooperate and take
such action as may be reasonably requested by another party to this Agreement in
order to carry out the provisions and purposes of this Agreement and the
transactions contemplated hereby.  

(p)Termination.  This Agreement shall terminate with respect to any Holder upon
such time as such Holder ceases to hold or beneficially own any Registrable
Securities, provided that the provisions of Sections 10, 11 and this Section 13
shall survive such termination.

[Signature Page Follows]

 

-22-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

RLJ ENTERTAINMENT, INC.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DIGITAL ENTERTAINMENT HOLDINGS LLC

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

-23-

--------------------------------------------------------------------------------

 

Exhibit A

 

Form of Counterpart

 

 

[NAME OF TRANSFEREE]

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

[●]

 

Attention:

[●]

 

Phone:

[●]

 

Facsimile:

[●]

 

E-Mail:

[●]

 

with a copy (which shall not constitute notice) to:

 

[●]

 

Attention:

[●]

 

Phone:

[●]

 

Facsimile:

[●]

 

E-Mail:

[●]

 

 

 

 

 

 

 